Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 9/29/2021.
Claims 1-20 are presented  for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 14 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (CN 108073631 A hereinafter Chen).
	With respect to claims 1, 7-9, 14 and 20 recites methods, systems, devices for:
	Loading a monitored page, wherein the monitored page comprises at least one advertisement object (step S101, determining whether the detected element is mainly to determine the content to be detected, such as character, picture, video, audio and so on belong to the detection element, optionally, upon a determination that the detected element);
	Storing the monitored page in a form of pictures; obtaining a current page sample picture of the monitored page ( step S102, obtaining the detecting element for detecting advertisements corresponding to the page of the first page content, the first page content, access the advertising page, the advertisement page is the access time of the content, such as character, picture, video and so on);
	Comparing the current page sample picture with an initial pre-stored picture of the monitored page and determining whether the at least one advertisement object in the monitored page is changed (step S103, to be detected corresponding to the advertisement page compliant advertisement page specifically refers to a website publishing the advertisement link, it will firstly corresponding to the link of the advertisement content to check. only when the advertisement page content meets the national legal rules will be posted by the website, the advertisement page is an advertisement page of compliant, i.e., compliant advertisement page refers to the to-be-detected advertisement page before publishing the publishing website auditing and page content. If the content to be content with compliant advertisement page detecting advertisement page appears difference, so the advertisement page to be detected has been modified). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen.
	Claims 2-5, 10-13 and 15-18 further recite determining degree of difference between the current page and the pre-stored monitored sample page picture to determine if the difference is greater, not greater than or 100% difference of a predetermined threshold to determine if the page has been changed . Chen teaches the present comparison using hash algorithm. Chen is silent as to  determining degree of difference between the current page and the pre-stored monitored page to determine if the difference is greater or not greater than a predetermined threshold to determine if the sample page picture has been changed.  Official Notice is taken that it is old and well known to have a benchmark to measure compare certain performances such as 100%  comparison for detecting irregularities and the like and it would have been obvious to apply it to the monitored page in Chen in order to determine if the page of Chen has been changed based on the benchmark/predetermined threshold.

Allowable Subject Matter
Claims 6 and 19 are allowed over the prior art.
	The limitations of claims 6 and 19 in combination with the other limitations failed to teach: “determining a percentage of pixel differences between the advertisement object in the current page sample picture and the advertisement object in the initial pre-stored picture as the difference degree further comprises: in response to detecting that both the current page sample picture and the initial pre- stored picture comprise more than two advertisement objects, determining a largest percentage of pixel differences among the more than two advertisement objects as the difference degree between the advertisement object in the current page sample picture and the advertisement object in the initial pre-stored picture.

References of record not applied in the current rejection:
	Gottfurcht, Elliot A. (20050021387) teaches  providing targeted advertising and listing services based on time and location of customers.
	



Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688